1    J. STEPHANIE KRMPOTIC, SBN 128671
     LEEH A. DIBELLO, SBN 214349
2    LOW, BALL & LYNCH
     505 Montgomery Street, 7th Floor
3    San Francisco, California 94111
     Telephone:     (415) 981-6630
4    Facsimile:     (415) 982-1634
     jskrmpotic@lowball.com
5    Attorneys for Defendant LITTAU TRUCKING, LLC
6    BANAFSHEH, DANESH & JAVID, PC
     RAPHAEL D. JAVID [SBN 218553]
7
     rj@bhattorneys.com
8    OWILI K. EISON [SBN 271802]
     oe@bhattorneys.com
9    9701 Wilshire Boulevard, 12th Floor
     Beverly Hills, California 90212
10   Telephone: (310) 887-1818
     Facsimile: (424) 835 - 7849
11
12   Attorneys for Plaintiffs EDWARD P. HARTWIG

13
14                                          UNITED STATES DISTRICT COURT

15                     EASTERN DISTRICT OF CALIFORNIA – SACRAMENTO DIVISION

16
17   EDWARD P. HARTWIG, an individual,                            Case No.: 2:18-cv-00934-MCE-DB

18                             Plaintiff,

19           vs.                                                  STIPULATION AND ORDER OF DISMISSAL
                                                                  WITH PREJUDICE OF THE COMPLAINT
20   JOSEPH M. DOOLEY, an individual;                             FILED BY PLAINTIFF EDWARD P.
     LITTAU TRUCKING, LLC; and DOES 1-20,                         HARTWIG
21   inclusive,

22                             Defendants.

23
                                              STIPULATION OF THE PARTIES
24
             Plaintiff Edward P. Hartwig, through their counsel of record, hereby stipulate that the complaint
25
     against Defendants Joseph M. Dooley and Littau Trucking, LLC. may be dismissed with prejudice
26
     pursuant to Federal Rules of Civil Procedure 41(a)(1)(A).
27
             Defendant Littau Trucking, LLC, through their counsel of record, stipulates to the dismissal of
28
                                                  -1-
            DISMISSAL WITH PREJUDICE OF THE COMPLAINT FILED BY PLAINTIFF EDWARD P. HARTWIG
     /Volumes/Chambers/DOCS/MCE/TO MCE CIVIL/18cv00934.so.0821.MS.docx                             Case No.: 2:18-CV-
     00934-MCE-DB
1    the Complaint with prejudice.

2             Defendant Joseph M. Dooley has not appeared on this case and is not represented.

3             The Parties further stipulate that the parties shall bear their own attorneys’ fees, expenses and

4    costs.

5
6             IT IS SO STIPULATED.

7
              Dated: August ____, 2019
8
                                                          BANAFSHEH, DANESH & JAVID, PC
9
10                                                        By       /s/ Raphael Javid
                                                                   RAPHAEL D. JAVID
11                                                                 OWILI K. EISON
                                                                   Attorneys for Plaintiff
12
13
14
              Dated: August ___, 2019
15
                                                          LOW, BALL & LYNCH
16
17
                                                          By_/s/ Leeh DiBello____
18                                                          J. STEPHANIE KRMPOTIC
                                                            LEEH A. DIBELLO
19                                                          Attorneys for Defendant
                                                            LITTAU TRUCKING, LLC
20
21

22
23
24
25
26   ///

27   ///

28   ///
                                                    -2-
              DISMISSAL WITH PREJUDICE OF THE COMPLAINT FILED BY PLAINTIFF EDWARD P. HARTWIG
     /Volumes/Chambers/DOCS/MCE/TO MCE CIVIL/18cv00934.so.0821.MS.docx                             Case No.: 2:18-CV-
     00934-MCE-DB
1
                                                              ORDER
2

3
             Pursuant to the Parties’ Stipulation (ECF No. 9), this case this DISMISSED with prejudice. The
4
     Clerk of the Court is directed to close this case.
5
             IT IS SO ORDERED.
6
     Dated: August 21, 2019
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21

22
23
24
25
26
27
28
                                                  -3-
            DISMISSAL WITH PREJUDICE OF THE COMPLAINT FILED BY PLAINTIFF EDWARD P. HARTWIG
     /Volumes/Chambers/DOCS/MCE/TO MCE CIVIL/18cv00934.so.0821.MS.docx                       Case No.: 2:18-CV-
     00934-MCE-DB
